    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
UNITED STATES OF AMERICA,

                 Plaintiff,
     -v-                                1:20-CV-1155

$102,090 IN U.S. CURRENCY,

                 Defendant.

--------------------------------

APPEARANCES:                            OF COUNSEL:

HON. ANTOINETTE T. BACON                ADAM J. KATZ, ESQ.
Acting United States Attorney for
   the Northern District of New York
Attorneys for Plaintiff
445 Broadway, Room 218
James T. Foley Courthouse
Albany, New York 12207

GARY DAVIS
Claimant pro se
1 Fitch Street
Kingston, New York 12401

DAVID N. HURD
United States District Judge

               MEMORANDUM-DECISION and ORDER

  INTRODUCTION AND BACKGROUND

  On September 22, 2020, plaintiff the United States of America (the

“Government”) filed an in rem complaint against the defendant currency

amounting to $102,090 (the “currency”). The Government contends that the
          Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 2 of 13




currency is subject to forfeiture under 21 U.S.C. §§ 841 and 881(a)(6) because

it is money furnished in, intended to be furnished in, or proceeds traceable to

a drug exchange. Gary Davis (“Davis” or “claimant”), by all accounts the

currency’s former owner, has appeared in this case to stake his own claim to

the currency. Citing procedural failings on claimant’s part, the Government

moved to strike his claim under Supplemental Rule for Admiralty or

Maritime Claims and Asset Forfeiture Actions (“Supplemental Rule”) G on

March 8, 2021.

      Before resolving that tug of war between Davis and the Government,

though, it is helpful to keep in mind how the currency came to be the prize

the parties are now fighting over. In early 2019, the authorities 1 got a tip

from a confidential informant (the “CI”), that claimant was dealing cocaine

out of Kingston, New York. Dkt. 1 (“Compl.”), ¶ 7. Claimant’s alleged

enterprise was neither particularly novel nor particularly complex, but in

brief, claimant would supply drugs to another Kingston local (the “associate”)

who would then sell the drugs to the public. Id. According to the CI, the

claimant would get a cut of the money once his associate had sold the cocaine.

Id.




     The Government’s submissions refer to the investigating team as the “authorities,” and without
      1

any more specific information to go on the Court must do the same.

                                                2
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 3 of 13




   Operating on that understanding as to how Davis’ scheme worked, the

authorities worked to corroborate the CI’s story by tailing claimant’s alleged

associate. Compl. ¶¶ 9-10. The authorities also conducted five controlled

buys with the associate between May and July of 2019. Id. ¶¶ 9-11. Before

and after each buy, the authorities watched the associate leave the same

property—owned by claimant—and return in either of two cars also owned by

claimant. Id. ¶ 10. The CI personally bought more than thirty grams of

cocaine during the fifth controlled buy on July 10, 2019. Id. ¶ 11.

   Apparently satisfied of the associate’s culpability, the authorities arrested

him on the spot after the fifth buy. Compl. ¶ 11. The authorities took the

associate back to the police station, Mirandized him, and got a confession

from him in short order. Id. Specifically, the associate confessed to selling

cocaine more than a dozen times. Id.

   Also on July 10, 2019, the authorities executed search warrants on two

properties purportedly owned by Davis, including the one the associate left

and returned to for each controlled buy. See Compl. ¶ 12. The authorities

took a special interest in that property, in which they believed the associate

and claimant both lived. Id. at ¶ 14. On the second floor of that property—

apparently in claimant’s bedroom closet—were two safes. Id. ¶ 14, 16.

According to the Government, drug-packaging materials, a digital scale,



                                       3
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 4 of 13




“cutting agents,” a grinder, and vinyl gloves were all perched on top of both

safes. Id. ¶ 16.

   Inside the safes sat the currency. Compl. ¶¶ 17, 18. The Government

alleges that the safes also contained 448.4 grams of cocaine, 296.6 grams of

marijuana, and three handguns. Id. ¶ 18.

   After the authorities seized the guns and currency, Davis was charged

with possession of a controlled substance in the Third Degree and multiple

gun charges in state court. Compl. ¶ 21. Those charges have yet to be

adjudicated. Id. Meanwhile, in June of 2020, claimant filed an

administrative claim with United States Customs and Border Protection for

the currency claiming that the currency was his “inheritance and life

savings.” Id. ¶ 22.

   On September 22, 2020, the Government filed a complaint seeking a

warrant of arrest in rem for the currency. Dkt. 1. On September 23, 2020,

the Court issued that warrant under Supplemental Rule G. Dkt. 2. The

Government served Davis’s defense attorney for his underlying state court

criminal charges with the complaint, the arrest warrant, a copy of

Supplemental Rule G(5), and a notice of his potential claim on October 19,

2020. Dkt. 16-2 (“Katz Aff.”), ¶ 3. On October 20, 2020, claimant’s attorney

responded that he would not be advising claimant in this action, but met with

him and gave him the documents nevertheless. Id. ¶ 4.

                                       4
       Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 5 of 13




   The notice Davis received from his attorney afforded him thirty-five days

from the day he received it to file a claim before this Court. Dkt. 16-4, p. 2. 2

That thirty-five day window is the minimum amount of time a direct notice

can grant a claimant under Supplemental Rule G(4)(b)(ii)(B). For every other

potential claimant, their time to file a claim expired on January 15, 2021.

Dkt. 12.

   On December 1, 2020, Davis faxed the Government a claim for the

currency. Katz Aff. ¶ 6. On December 3, 2020, the Government filed a

motion stating its intent to construe claimant’s fax as a timely claim, and

asking that the Court do the same. 3 Dkt. 3. On December 4, 2020, United

States Magistrate Judge Thérèse Whiley Dancks denied the Government’s

motion, and instead construed claimant’s fax as a request for more time to

file a claim and an answer to the Government’s complaint. Dkt. 4. In the

same text order, Magistrate Judge Dancks afforded claimant until December

23, 2020 to answer the Government’s complaint or move under Federal Rule

of Civil Procedure (“Rule”) 12 to dismiss the complaint. Id.

   Davis apparently got some portion of Magistrate Judge Dancks’ message,

but not all of it. He promptly filed a claim for the currency on December 8,

2020. Dkt. 7. In that claim, he alleges that the currency is his daughter’s



   2   Pagination Corresponds with CM/ECF.
   3   Claimant’s submission was in any case seven days late by the Court’s reckoning.

                                                  5
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 6 of 13




inheritance, left to her by her godmother to be used in case of emergency or

after claimant’s death. Id. at 2. As fate would have it, claimant alleges that

his daughter is in precisely such an emergency, because she needs a costly

brain surgery that she cannot afford without the currency. Id. Claimant also

contends that the warrant was invalid. Id. Finally, claimant contends that

because he is elderly and somewhat reclusive, his only expenses are his

electric and cable bills, and in any case it would make sense for him to have

$102,090 in cash from his lifetime of steady employment. Id.

   Davis’ submission satisfied his obligation to file a claim to the currency,

but remember that Magistrate Judge Dancks also charged him to file an

answer to the Government’s complaint by December 23, 2020. Dkt. 4. He did

not. In addition to the usual problems posed by parties ignoring court orders,

Supplemental Rule G(5)(b) requires a claimant to file an answer or a Rule 12

motion within twenty-one days of filing a claim. As discussed more fully

below, failing to timely file an answer as required by Supplemental Rule

G(5)(b) is no trifling matter, and frequently results in a claim’s dismissal.

   Even so, the Government let sleeping dogs lie and this case lay dormant

until January 20, 2021. Katz Aff. ¶ 11. On that day, the Government sent

Davis a letter informing him that he had missed his deadline to file an

answer. Id. The Government further advised claimant that if he did not file

one by February 3, 2021, it would move to strike his claim. Id.

                                        6
        Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 7 of 13




    The Government continued to make efforts to reach Davis and get him to

file an answer until March of 2021. Compl. ¶¶ 12-13. Claimant never

responded and never asked the Court or the Government for help with

procedure. 4 See id. ¶¶ 13-14.

    In the absence of any communication from claimant that he needed help

with procedure or otherwise getting his answer ready, the Government

finally moved to strike his claim on March 8, 2021. Dkt. 16. To this day,

claimant has not responded to that motion or filed an answer. The Court will

now decide the Government’s motion on its papers and without oral

argument.

        DISCUSSION

    A claimant hoping to challenge a forfeiture action must prove both

constitutional and statutory standing. United States v. Cambio Exacto, S.A.,

166 F.3d 522, 526 (2d Cir. 1999). Constitutional standing is satisfied in

forfeiture cases as it is in any other case before a federal court built on Article

III: by demonstrating a case or controversy in which the claimant has a

sufficient interest. United States v. Premises & Real Prop. At 4492 S. Livonia

Rd., Livonia, N.Y., 889 F.2d 1258, 1262 (2d Cir. 1989).



    4The Government served claimant several times throughout this case to no avail. See, e.g.,
Dkts. 5 (noting service of Government’s request that the Court construe fax as claim); 6 (noting
service of text order setting schedules); 14 (noting service of status report on unsuccessful efforts to
move case forward); and 17 (noting service of motion to strike).

                                                    7
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 8 of 13




   Statutory standing, by contrast, is satisfied by a claimant’s compliance

with Supplemental Rule G and the Civil Asset Forfeiture Reform Act of 2000.

See, e.g., United States v. $14,000.00 U.S. Currency, 2020 WL 1815756, at *2

(W.D.N.Y. Apr. 10, 2020). Remember, Supplemental Rule G(b) requires a

claimant to file an answer to the Government’s complaint or to move to

dismiss it under Rule 12 within twenty-one days of their asserting a claim to

the property to be forfeited.

   In the absence of statutory standing, a claim to property subject to

forfeiture may be stricken. United States v. $11,585.00 & $24,077.00 in

U.S. Currency, 2019 WL 1877295, at *2 (N.D.N.Y. Apr. 26, 2019). But unlike

constitutional standing, statutory standing does not divest a court of

jurisdiction, and so the court has discretion in deciding whether to strike a

procedurally defective claim. See 4492 S. Livonia Rd., 889 F.2d at 1262.

   A district court can decline to strike a claim and instead extend the

claimant’s window to comply with the Supplemental Rules if the claimant

can demonstrate excusable neglect. $11,585.00 & $24,077.00 in

U.S. Currency, 2019 WL 1877295, at *2. Courts weigh whether neglect was

excusable based on four factors: (1) the danger of prejudice to the opposing

party; (2) the length of the delay and its potential impact on judicial

proceedings; (3) the reason for the delay and whether it was within the

reasonable control of the party in need of an extension of deadlines; and

                                        8
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 9 of 13




(4) whether the party seeking the extension acted in good faith. In re

Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 129 (2d Cir. 2011).

   None of those factors tip affirmatively in Davis’ favor. Although it must be

said that the Government has not identified any particular prejudice it would

face if the Court denied its motion to strike, either. The first factor therefore

does not meaningfully undermine claimant’s right to an extension. See

$11,585.00 & $24,077.00 in U.S. Currency, 2019 WL 1877295, at *2.

   The second factor, by contrast, counsels more clearly against granting

Davis yet another extension. Claimant has sat on his rights and failed to

follow through on his obligations to enforce them for three months now.

Dkt. 4 (setting deadline of December 23, 2020 for claimant to file answer or

Rule 12 motion). In all that time, the Government has repeatedly informed

him of his ongoing responsibility to file an answer or a Rule 12 motion and

expressed a willingness to be flexible to accommodate him despite his delay.

Katz Aff. ¶¶ 11-13. Claimant has responded with silence. Id. ¶ 14. Indeed,

even as of today, claimant has not filed anything since he filed his claim on

December 8, 2020. Dkt. 7.

   Moreover, Davis’s challenge to the forfeiture is the only claim before the

Court. In other words, granting claimant yet another extension would allow

this case to limp on without any indication that claimant would finally take

advantage of his extra time and file an answer or Rule 12 motion. Though

                                        9
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 10 of 13




not outrageous, claimant’s delay is significant, and every minute he does not

hold up his end of the bargain is another minute this case stays on the docket

when it could otherwise be resolved. See United States v. $541,395.06

U.S. Currency, 2012 WL 3614294,at *5 (W.D.N.Y. Aug. 21, 2012) (finding no

excusable neglect after claimant failed to file answer within one day of

deadline in absence of explanation of mitigating factors).

   The third factor—Davis’ reasons for his delay—is typically the most

decisive, and it cuts deeply against claimant in this case. See Silivanch v.

Celebrity Cruises, Inc., 333 F.3d 355, 366-67 (2d Cir. 2003) (noting that

Second Circuit focuses on third factor in excusable neglect inquiry and that

party faced with clear rule “will, in the ordinary course, lose” on excusable

neglect question). Whatever reasons claimant has for failing to properly file

an answer or Rule 12 motion, the Court is unaware of them because he has

failed to respond to the Government’s motion.

   Of course, the Court does know that Davis is a pro se claimant, and that

certainly justifies a certain amount of procedural irregularity. However,

Magistrate Judge Dancks and the Government both gave claimant clear

direction as to his responsibility to file an answer or a Rule 12 motion and the

deadlines to do so, and he still failed to follow through. Dkt. 4,

Katz Aff. ¶¶ 11-14. Whatever reasons for this delay he may have in addition

to his pro se status, they cannot be good enough to explain away the sheer

                                       10
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 11 of 13




extent of his delay despite his clear guidance. The third factor counsels

against a finding of excusable neglect. See, e.g., $11,585.00 & $24,077.00 in

U.S. Currency, 2019 WL 1877295, at *3 (finding no excusable neglect for pro

se claimant when claimant had notice or Supplemental Rule G and deadlines

to comply).

   Finally, there is minimal evidence of good faith to redeem Davis’ neglect.

Once again, he has not provided any explanation at all as to why he has

failed to participate in this litigation beyond filing his claim. Additionally,

his failure to so much as contact the Government for clarification as to his

obligations suggests that his capacity to show good faith in any case would be

severely limited. Katz Aff. ¶ 14.

   In short, Davis’s lack of an explanation for his delay and the extent of that

delay foreclose a finding of excusable neglect. Silivanch, 333 F.3d at 366-67.

Accordingly, his claim must be stricken. See, e.g., $11,585.00 & $24,077.00 in

U.S. Currency, 2019 WL 1877295, at *3 (striking claim and terminating pro

se claimant after one-month delay despite claimant’s opposition). Similarly,

because all other potential claimants are now barred, Dkt. 12, no viable claim

can follow in this case. The Court must therefore enter a final order of

forfeiture in the Government’s favor.

    CONCLUSION



                                        11
    Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 12 of 13




   Ultimately, Davis argued that he was entitled to the currency, but was

unwilling or unable to manage even the first portion of his responsibilities in

reclaiming it. The Government and the Court gave him ample opportunities

to correct the issue but were greeted only with silence. Claimant now

receives silence in return, and this forfeiture claim is at an end.

   Therefore, it is

   ORDERED that

   1. The Government’s motion to strike claimant Gary Davis’s claim is

      GRANTED;

   2. The Clerk of the Court is directed to strike Gary Davis’s claim from the

      docket and to provide Gary Davis with a copy of this

      Memorandum-Decision and Order;

   3. The Clerk of the Court is directed to terminate Gary Davis as a

      claimant in this action; and

   4. The Clerk of Court is directed to enter a final order of forfeiture in the

      Government’s favor.

   The Clerk of Court is directed to enter judgment accordingly and close the

case file.

   IT IS SO ORDERED.




                                       12
   Case 1:20-cv-01155-DNH-TWD Document 18 Filed 04/13/21 Page 13 of 13




Dated: April 13, 2021
       Utica, New York.




                                   13
